                       1        Wayne H. Maire, State Bar No. 88850
                                David J. King, State Bar No.: 244587
                       2        MAIRE & DEEDON
                       3        2851 Park Marina Dr., #300
                                Post Office Drawer 994607
                       4        Redding, California 96099-4607
                                (530) 246-6050 / 246-6060 (fax)
                       5        wmaire@maire-law.com
                       6        dking@maire-law.com

                       7        Attorney(s) for Defendant, RONDA CULP,
                                erroneously sued as RHONDA CULP
                       8
                       9
                     10                                         UNITED STATES DISTRICT COURT
                     11                                        EASTERN DISTRICT OF CALIFORNIA
                     12
                                                                       SACRAMENTO DIVISION
                     13
                     14
                     15         INTEGON NATIONAL INSURANCE                                CASE NO.:         2:19-cv-01417-KJM-AC
                                COMPANY,
                     16
                                       Plaintiff,                                         STIPULATION AND ORDER TO
                     17
                                                                                          CONTINUE MARCH 6, 2020
                                vs.
                     18                                                                   FOLLOW-UP CONFERENCE
                     19         SUSAN TANCRETO; SUSAN HORST;
                                ALICE OGDEN; DAWN TAYLOR;
                     20         PRISCILLA BURWELL;
                     21         BARBARA COGLE; CANDI MUSE;
                                CINDY LITTLE; LORI REED;
                     22         AMBER HAMMONDS;
                                TERI CUMMINGS; LARRY PYLE, M.D.;
                     23         and RHONDA CULP, individually and
                     24         doing business as BELLISSIMA
                                SALON AND DAY SPA,
                     25
                                     Defendants.
                     26         ____________________________________/
                     27
                     28
Maire & Deedon
2851 Park Marina Dr. Ste. 300
P.O. Drawer 994607
Redding, CA. 96099-4607         ___________________________________________________________________________________________________ PAGE 1
(530) 246-6050                  STIPULATION AND ORDER TO CONTINUE MARCH 6, 2020 FOLLOW-UP CONFERENCE
                       1
                       2                                                        RECITALS

                       3
                       4                1. Whereas all defendants have been served with plaintiff’s complaint and
                       5        have either appeared by way of answer or have been voluntarily dismissed; and
                       6
                                        2. Whereas the parties previously stipulated to a stay in this matter and a
                       7
                       8        follow-up conference to be heard after February 10, 2020, which was the date of the
                       9
                                state civil court status conference; and
                     10
                     11                 3. Whereas this Court set the follow-up conference on March 6, 2020; and
                     12                 4. Whereas the underlying criminal matter is currently set for a preliminary
                     13
                                hearing on March 24, 2020 and no trial date for the criminal action has yet been set;
                     14
                     15         and
                     16
                                        5. Whereas this is a declaratory relief case and st issue is whether plaintiff, the
                     17
                     18         homeowner’s insurer for defendant Susan Tancreto, has a duty to defend or
                     19         indemnify Ms. Tancreto against bodily injury claims by defendants Susan Horst,
                     20
                                Alice Ogden, Dawn Taylor, Priscilla Burwell, Barbara Cogle, Candi Muse, Cindy
                     21
                     22         Little, Lori Reed, Amber Hammonds, and Teri Cummings in a pending California
                     23
                                Superior Court state court action, styled Horst v. Pyle et al., case no. 191913 in
                     24
                     25         Shasta County Superior Court; and
                     26                 6. Whereas the state court issued an order staying the state court action
                     27
                                because Susan Tancreto is currently a defendant in a pending criminal case involving
                     28
Maire & Deedon
2851 Park Marina Dr. Ste. 300
P.O. Drawer 994607
Redding, CA. 96099-4607         ___________________________________________________________________________________________________ PAGE 2
(530) 246-6050                  STIPULATION AND ORDER TO CONTINUE MARCH 6, 2020 FOLLOW-UP CONFERENCE
                       1        the same incidents at issue in the state court action and the court continued the status
                       2
                                conference on the matter to June 15th, 2020; and
                       3
                       4                7. Whereas there is still a pending criminal case, stay of all proceedings in the
                       5        state court action, and a stay in this matter until the stay in the state court action is
                       6
                                lifted, as well as a further status conference set in the state civil action for June 15th,
                       7
                       8        2020;
                       9
                                                                             STIPULATION
                     10
                     11                 The parties, through their counsel of record, hereby stipulate to a continuance
                     12         of the March 6, 2020 follow-up conference to June 26, 2020 at 10:00 a.m., which is
                     13
                                the next available date on the court’s calendar following the state civil court status
                     14
                     15         conference on June 15th, 2020.
                     16
                                IT IS SO STIPULATED.
                     17
                     18         Dated March 2, 2020                                  PATRICK HOWE LAW, APC
                     19
                                                                                     By: /s/ Patrick M. Howe
                     20                                                                      Patrick M. Howe
                                                                                             Attorney for Plaintiff
                     21                                                                      INTEGON NATIONAL INSURANCE
                     22                                                                      COMPANY

                     23                                                              [signature authorized on 2/282020]
                     24         Dated: March 2, 2020                                 HASLERUD LAW OFFICE
                     25
                                                                                     By: /s/ Gary E. Haslerud
                     26                                                                     Gary E. Haslerud
                                                                                            Attorneys for Defendants
                     27                                                                     SUSAN HORST, ALICE OGDEN,
                     28
Maire & Deedon
2851 Park Marina Dr. Ste. 300
P.O. Drawer 994607
Redding, CA. 96099-4607         ___________________________________________________________________________________________________ PAGE 3
(530) 246-6050                  STIPULATION AND ORDER TO CONTINUE MARCH 6, 2020 FOLLOW-UP CONFERENCE
                       1                                                                     DAWN TAYLOR, PRISCILLA
                                                                                             BURWELL, BARBARA COGLE,
                       2                                                                     CANDI MUSE, CINDY LITTLE,
                       3                                                                     LORI REED, AMBER HAMMONDS,
                                                                                             and TERI CUMMINGS
                       4
                                                                                     [signature authorized on 2/28/2020]
                       5
                       6        Dated: March 2, 2020                                 MAIRE & DEEDON

                       7                                                             By: /s/ David J. King
                                                                                            David J. King
                       8                                                                    Attorneys for Defendant
                       9                                                                    RONDA CULP

                     10         Dated: March 2, 2020                                 SWANSON LAW OFFICE
                     11                                                              By:     /s/ Mark D. Norcross
                     12                                                                      Mark D. Norcross
                                                                                             Attorney for Defendant
                     13                                                                      SUSAN TANCRETO
                     14
                                                                                     [signature authorized on 2/28/20]
                     15
                     16
                     17
                                                                                   ORDER
                     18
                     19                 The March 6, 2020 follow-up status conference is continued to June 26, 2020 at 10:00
                     20         a.m. in Courtroom No. 3.
                     21                 IT IS SO ORDERED.
                     22         DATED: March 4, 2020.
                     23
                     24
                     25
                     26
                     27
                     28
Maire & Deedon
2851 Park Marina Dr. Ste. 300
P.O. Drawer 994607
Redding, CA. 96099-4607         ___________________________________________________________________________________________________ PAGE 4
(530) 246-6050                  STIPULATION AND ORDER TO CONTINUE MARCH 6, 2020 FOLLOW-UP CONFERENCE
